DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a protein characterization system, comprising: (a) a solid support comprising a plurality of attached proteins, wherein individual attached proteins of the plurality of attached proteins are optically resolvable from each other; (b) a set of different affinity reagents configured to bind with at least one of the plurality of attached proteins; (c) a detector configured to measure binding of the set of different affinity reagents with the plurality of attached proteins, thereby generating empirical measurement outcomes for individual proteins of the plurality of attached proteins; (d) a database comprising a set of candidate proteins, and (e) a computer processor programmed to (i) receive empirical measurement outcomes generated by the detector, (ii) receive  candidate proteins from the database, (iii) determine a probability or a likelihood that each of the candidate proteins received by the computer processor would generate each of the empirical measurement outcomes received by the computer processor, and (iv) output an identity, selected from 
While peptide arrays for protein identification (see: Okada et al.) and identification of potential binding sites (see: Forsstrom et al.) are well known in the art, there is no teaching or suggestion of a system programmed to identify the identity of the attached proteins based on detected binding between the attached proteins and affinity reagents, rather the prior art devices are configured to identify proteins which bind to attached peptides/amino acids.  It would not have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to modify the prior art devices to be configured in the instantly claimed configuration, as such a modification would have fundamentally changed the mode of operation of the prior art devices, as well as required impermissible hindsight.
Claims 2-23 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT J EOM/Primary Examiner, Art Unit 1797